DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vamvas (US 2012/0119624).
With respect to claim 1, Vamvas discloses a vibration power generation device (Figs 1-2) comprising: a piezoelectric part (items 120-125); and a displacement enhancer (items 10,20, and 132/134), wherein in response to displacement of a portion of a specimen, the displacement enhancer displaces a portion of the piezoelectric part by a displacement amount greater than an amount of the displacement of the portion of the specimen (Figs 1-2; abstract), and wherein when the portion of the piezoelectric part is displaced, the piezoelectric part generates electric power in accordance with the amount of the displacement of the portion of the piezoelectric part (Abstract).
With respect to claim 2, Vamvas discloses the vibration power generation device according to claim 1, wherein the piezoelectric part includes at least two electrodes, and a piezoelectric film interposed between the at least two electrodes, and wherein when the portion of the piezoelectric part is displaced, the piezoelectric film deforms to generate a voltage (Paragraph 3).
With respect to claim 8, Vamvas discloses the vibration power generation device according to claim 1, wherein the specimen is any one of a structural member of a bridge, a prime motor, and a road (Paragraph 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vamvas.
With respect to claim 7, Vamvas discloses the vibration power generation device according to claim 1, wherein the displacement enhancer includes a lever (item 10), wherein a point of effort of the lever is connected to the portion of the specimen whereas a point of load of the lever is connected to the portion of the piezoelectric part (Fig 2). Vamvas is silent with respect to the position of the fulcrum along the lever, and therefore does not disclose that a distance from the point of load to a fulcrum of the lever is larger than a distance from the point of effort to the fulcrum. However, levers are a basic mechanism and the relationships between fulcrum positions and output force and displacement being well known since antiquity. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of effective filing, to adjust the position of the fulcrum along the lever for the benefit of achieving the desired outputs.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0007687) in view of Vamvas.
With respect to claim 9, Wang et al. discloses a sensor system comprising: a vibration power generation device; and a sensor, wherein the sensor includes the piezoelectric part or is a device that is different from the piezoelectric part and that is driven by electric power generated by the piezoelectric part (Abstract).
Wang et al. does not disclose the vibration power generation device according to claim 1.
Vamvas teaches a piezoelectric vibration power generation device as described in claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the vibration power generation device of Vamvas with that of Wang et al. for the benefit of providing a force multiplication mechanism for the force being applied to the power generation element (Abstract of Vamvas).
With respect to claim 10, the combination of Wang et al. and Vamvas discloses the sensor system according to claim 9. Wang et al. discloses a communication device that transmits a result detected with the sensor (Paragraphs 31-32).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein the displacement enhancer includes a first pulley, a second pulley having a diameter larger than a diameter of the first pulley, a first string, and a second string, wherein the first pulley and the second pulley are allowed to coaxially rotate in conjunction with each other, wherein the first string is partly wound on the first pulley and is used to connect the first pulley and the portion of the specimen together, and wherein the second string is partly wound on the second pulley and is used to connect the second pulley and the portion of the piezoelectric part together” in combination with the remaining elements of claim 3. The prior art does not disclose or suggest “wherein the displacement enhancer includes a toothed wheel, and a rack, and wherein the rack is fixed to the portion of the specimen and engages with the toothed wheel” in combination with the remaining elements of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837